       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 1 of 45



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNA K. NUPSON,                                     :      CIVIL ACTION
          Plaintiff,                                :
                                                    :
       v.                                           :      No.: 18-cv-2505
                                                    :
SCHNADER HARRISON SEGAL &                           :
LEWIS LLP, et al.                                   :
           Defendants.                              :


                                      MEMORANDUM

SITARSKI, M.J.                                                                    April 7, 2021

       Presently pending before the Court is Plaintiff’s Motion to Compel Discovery Responses

from Defendants (Pl.’s Mot. to Compel, ECF No. 102), Intervenors’ and Defendants’ responses

thereto (Intervenors’ Resp., ECF No 121-4; Defs.’ Resp., ECF No. 123), Plaintiff’s reply in

support of her motion (Pl.’s Reply, ECF No. 132), Intervenors’ and Defendants’ sur-replies

thereto (Intervenors’ Sur-reply, ECF No. 139; Defs.’ Sur-reply, ECF No. 140), and Plaintiff’s

supplemental reply in support of her motion. (Pl.’s Supp. Reply, ECF No. 153). 1 For the

reasons that follow, Plaintiff’s motion shall be GRANTED IN PART and DENIED IN PART.



I.     BACKGROUND

       Plaintiff Anna Nupson (“Plaintiff”), Intervenor John Middleton (“John”) and Lucia

Middleton Hughes (“Lucia”) are the adult children of Herbert Middleton, Jr. (“Herbert”) and

Frances Middleton (“Frances” or, collectively with the other family members, “the




       1
          The Honorable Nitza I. Quiñones Alejandro referred the matter to me for disposition
pursuant to 28 U.S.C. § 636(b)(1)(A). (Order, ECF No. 137).
        Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 2 of 45



Middletons”). 2 (Pl.’s Third Am. Compl., ECF No. 119, at ¶ 10). The Middletons owned a

successful tobacco products company, Intervenor Bradford Holdings, Inc. (“Bradford”). (Id. at ¶

11). Defendant Bruce Rosenfield (“Rosenfield”) is a partner at the law firm of Defendant

Schnader Harrison Segal & Lewis LLP (“Schnader” or, together with Rosenfield, “Defendants”).

(Pl.’s Third Am. Compl., ECF No. 119, at ¶ 2). Defendants have represented Middleton family

members, Bradford and related entities on a variety of matters over the last four decades. (Id. at

¶¶ 13, 16).

       In the 1980s and 1990s, Defendants 3 represented the Middletons in Shareholders’ and

Restriction Agreements designed to ensure that the Middleton children retained equal ownership

in Bradford or received fair compensation for relinquishing that ownership. (Id. at ¶¶ 15-25). In

1999, Defendants began representing Frances, as settlor, and John, as trustee, in the

establishment of a grantor retained annuity trust, with Frances’s Bradford shares as the trust

corpus and John and his family members as the sole beneficiaries (“GRAT I”). (Id. at ¶¶ 26, 28,

30; Defs.’ Answer, ECF No. 131, at ¶ 26). On February 1, 2001, Frances signed stock powers

and directed the transfer of her shares to fund the GRAT I. (Pl.’s Third Am. Compl., ECF No.

119, at ¶ 33; Defs.’ Answer, ECF No. 131, at ¶ 33). Over the next several months, Defendants

drafted trust documents for the oral trust. (Pl.’s Third Am. Compl., ECF NO. 119, at ¶ 33). On

November 19, 2001, Frances executed the GRAT I trust documents bearing a date of February 1,

2001. (Id. at ¶ 34).




       2
          Because some of these individuals share the Middleton last name, and following the
practice Plaintiff uses in her briefing, the Court refers to Plaintiff’s family members by their first
names.
       3
        Rosenfield did not begin representing any Middleton family member or business until
1992. (Defs.’ Answer and Aff. Defenses, ECF No. 131, at ¶ 16).


                                                  2
        Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 3 of 45



        Lucia learned of the GRAT I in 2002 and accused John of procuring it through undue

influence. (Pl.’s Third Am. Compl, ECF No. 119, at ¶¶ 39-40). Plaintiff contends that

Defendants failed to divulge the existence of the oral GRAT I, the related stock transfer and

Lucia’s allegation of undue influence from her until October of 2016. (Id. at ¶¶ 35, 41).

Defendants point to Plaintiff’s handwritten notes allegedly showing her knowledge of the trust in

2002. (Defs.’ Answer, ECF No. 131, at ¶ 35). Plaintiff claims that the GRAT I violated the

Middleton family’s written agreements, although Defendants deny this claim as well. (Pl.’s

Third Am. Compl, ECF No. 119, at ¶ 38; Defs.’ Answer, ECF No. 131, at ¶ 38).

        In late 2002 and early 2003, Defendants represented Plaintiff and Frances in negotiations

involving Middleton family members, their shares in Bradford and various trusts related to the

family members. (Pl.’s Third Am. Compl, ECF No. 119, at ¶¶ 44, 59, 91). Defendants obtained

a conflict waiver for the joint representation, but Plaintiff asserts various deficiencies with it. 4

(Id. at ¶¶ 48-53). Multiple transactions and agreements resulted from these negotiations.

Plaintiff, Frances and Lucia transferred all Bradford shares not held by John to him (“Bradford

Stock Transfer”). (Pl.’s Third Am. Compl, ECF No. 119, at ¶ 44). The shares transferred at

Plaintiff’s direction were held in trust by the 1994 Anna Trust, a self-settled irrevocable trust

established in 1994. (Id. at ¶¶ 75, 77). She claims that at the time of the Bradford Stock

Transfer, the shares in the 1994 Anna Trust had a value of nearly 335 million dollars, but it only

received 19.5 million dollars. (Id. at ¶¶ 79-80). The Middletons also entered the 2003 Master

Settlement Agreement (“MSA”), including the 2003 Family Settlement Agreement, which



        4
           Plaintiff asserts that Rosenfield failed (1) to obtain informed consent for the waiver in
light of his recent representation of John (as trustee) in the GRAT I and related stock transfer; (2)
to identify all conflicts subject to the waiver; and (3) to disclose that he viewed Plaintiff’s and
Frances’s interests as secondary to Bradford’s. (Pl.’s Third Am. Compl., ECF No. 119, at ¶ 50).
Defendants deny these allegations. (Defs.’ Answer, ECF No. 131, at ¶ 50).


                                                   3
        Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 4 of 45



terminated the 1994 Anna Trust and split its corpus into two trusts for the benefit of Lucia’s and

John’s children, FBO Hughes and FBO Middleton, even though Plaintiff contends that she had

intended to receive the proceeds from the shares outright. 5 (Id. at ¶¶ 78, 82).

       As consideration for the Bradford Stock Transfer and the MSA, the GRAT I was

modified to the GRAT II. (Id. at ¶ 70). Unlike the GRAT I, the GRAT II benefited Plaintiff,

John and Lucia equally. (Id. at ¶¶ 59, 62). John served as trustee of the GRAT II, as he had with

the GRAT I. (Id. at ¶ 96). Upon the termination of the GRAT II in February of 2003, Plaintiff’s

one-third share of the trust remainder was used to form a separate sub-trust for her benefit, the

Trust Under Agreement of Frances S. Middleton FBO Anna K. Nupson dated February 1, 2001

(Anna Nupson 2001 Trust). 6 (Id. at ¶¶ 60, 95; Defs.’ Answer, ECF No. 131, at ¶ 95). Frances

served as trustee of the Anna Nupson 2001 Trust until 2005. (Pl.’s Third Am. Compl., ECF No.

119, at ¶ 96). Rosenfield has served as trustee since then. (Id. at ¶¶ 96-97).

       In 2015, John initiated multiple proceedings in the Montgomery County Orphans’ Court

seeking declaratory judgments regarding the validity of his family members’ transfers of

Bradford shares to him. (Id. at ¶¶ 54-55). In the course of the litigation, in October 2016, John

disclosed, allegedly for the first time, the existence of the GRAT I. (Id. at ¶ 56). On October 5,

2016, Rosenfield, as trustee of the Anna Nupson 2001 Trust, filed a Petition for Adjudication

recounting the origination of the GRAT I but not referencing its modification. (Id. at ¶ 108).

Schnader attorney Roy Ross subsequently filed an affidavit dated December 23, 2016, in support

of the Petition and attaching an unsigned and undated copy of the GRAT I. (Id. at ¶ 110). On



       5
          In 1995, Plaintiff renounced the principal to the 1994 Anna Trust, leaving her with only
a discretionary right to income. (Pl.’s Third Am. Compl., ECF No. 119, at ¶ 76).
       6
         The parties do not explain why the Anna Nupson 2001 Trust was formed in 2003 but
was dated February 1, 2001.


                                                  4
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 5 of 45



February 23, 2017, “a separate party” 7 submitted a signed copy of the GRAT I to the Orphans’

Court. (Id. at ¶ 112). Plaintiff alleges that she had not seen a complete copy of the GRAT I until

this submission. (Id.)

       On March 16, 2017, the Orphans’ Court admonished Rosenfield for not noting the

amendment of the GRAT I in the Petition for Adjudication and ordered him to file an amended

pleading. (Id. at ¶¶ 113-14). On May 1, 2017, he filed an Amended Petition for Adjudication

disclosing, also allegedly for the first time, that Frances had originally formed the GRAT I as an

oral trust on February 1, 2001, before executing trust documents bearing that date on November

19, 2001. (Id. at ¶¶ 60, 115). The Amended Petition attached an executed copy of the GRAT I.

(Id. at ¶ 115). The parties dispute whether the GRAT I was validly formed as an oral trust. (Id.

at ¶ 67; Defs.’ Answer, ECF No. 131, at ¶ 67).

       Schnader, a non-party in the Orphans’ Court matter, nonetheless provided Plaintiff with

substantial documents in that matter. 8 On February 19, 2016, the Orphans’ Court parties and

Schnader, via its General Counsel, Wilbur Kipnes, Esquire, held a conference to discuss

production of Plaintiff’s and John’s client files. (Pl.’s Mot. to Compel, ECF No. 102, at 6-7;

Kipnes Decl., ECF No. 123-1, at ¶ 1). At the conference, it was agreed that Schnader would

search for hard copies and electronically stored information (“ESI”) and distribute them to the

client or clients who appeared to hold any applicable privilege. (Pl.’s Mot. to Compel, ECF No.

102, at 7; Kipnes Decl., ECF No. 123-1, at ¶ 8). Schnader provided documents regarding the

Anna Nupson 2001 Trust for the period since Rosenfield had taken over as trustee to Anna.



       7
           The pleadings do not indicate who filed the signed GRAT I trust document.
       8
         In March 2014, prior to the Orphans’ Court litigation, Defendants, at Plaintiff’s request,
provided her hard copy documents regarding the 1994 Anna Trust and the Anna Nupson 2001
Trust. (Kipnes Decl., ECF No. 123-1, at ¶ 4).


                                                 5
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 6 of 45



(Kipnes Decl., ECF No. 123-1, at ¶ 11). It provided documents regarding that trust for the period

that Frances served as trustee, and documents regarding the GRAT I, to John, as executor of the

estate of Frances. (See Pl.’s Mot. to Compel, ECF No. 102, at 7). It provided documents

regarding the GRAT II to both Plaintiff and John, in his capacity as executor of Frances’s estate.

(Kipnes Decl., ECF No. 123-1, at ¶ 30).

       Plaintiff initiated this action on June 15, 2018. (Pl.’s Compl., ECF No. 1). On August

26, 2020, she filed her Third Amended Complaint, the operative complaint in this matter. (Pl.’s

Third Am. Compl., ECF No. 119). Her complaint includes claims against Defendants for legal

malpractice and breach of fiduciary duty. 9 (Id. at ¶¶ 85-120). Defendants assert counterclaims

for breach of contract, promissory estoppel and unjust enrichment due to Plaintiff’s alleged

nonpayment of her half of Schnader’s costs in making the Orphans’ Court ESI production.

(Defs.’ Answer, Aff. Defenses and Counterclaim, ECF No. 67, at 15-21, ¶¶ 1-39; see also Defs.’

Answer Aff. Defenses, ECF No. 131, at 1 n.1).

       Plaintiff filed the instant motion to compel discovery responses on August 5, 2020. (Pl.’s

Mot. to Compel, ECF No. 102). On September 2, 2020, Defendants filed a response in

opposition. (Defs.’ Resp., ECF No. 123). On September 9, 2020, the Honorable Nitza I.

Quiñones Alejandro entered the parties’ stipulated order permitting Intervenors to intervene for

the limited purpose of opposing Plaintiff’s motion and deeming their response thereto filed.

(Stip. Order, ECF No. 129; see also Intervenors’ Resp., ECF No. 121-4). Plaintiff filed her joint

reply in support of her motion on October 2, 2020. (Pl.’s Reply, ECF No. 132). Defendants and

Intervenors filed sur-replies on October 16, 2020. (Defs.’ Sur-reply, ECF No. 139; Intervenors’




       9
         On March 24, 2021, Judge Quiñones Alejandro dismissed Plaintiff’s claims for
negligent misrepresentation and fraudulent concealment. (Order, ECF No. 191).


                                                6
        Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 7 of 45



Sur-reply, ECF No. 140). On November 3, 2020, Plaintiff filed her supplemental reply in

support of her motion. (Pl.’s Supp. Reply, ECF No. 153).



II.    LEGAL STANDARD

       Rule 26 of the Federal Rules of Civil Procedure governs the scope of discovery in federal

litigation. Rule 26(b)(1) provides:

               Parties may obtain discovery regarding any nonprivileged matter
               that is relevant to any party’s claim or defense and proportional to
               the needs of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the importance
               of the discovery in resolving the issues, and whether the burden or
               expense of the proposed discovery outweighs its likely benefit.
               Information within this scope of discovery need not be admissible
               in evidence to be discoverable.

FED. R. CIV. P. 26(b)(1).

       Although the scope of discovery is broad, it is not unlimited. Inventio AG v.

Thyssenkrupp Elevator Ams. Corp., 662 F. Supp. 2d 375, 380 (D. Del. 2009); see also Eisai Inc.

v. Sanofi-Aventis U.S., LLC, No. 08-4168 MLC, 2012 WL 628320, at *3 (D.N.J. Feb. 27, 2012)

(“Discovery is not without bounds . . . and courts will not permit parties to engage in fishing

expeditions . . . .”) (quoting MacDermid Printing Sols., L.L.C., v. E.I. du Pont de Nemours &

Co., No. 07-4325, 2008 WL 323764, at *1 (D.N.J. Feb. 5, 2008)). Upon a party’s motion or of

its own accord, the court must limit the frequency or extent of discovery if it determines that:

               (i) the discovery sought is unreasonably cumulative or duplicative,
               or can be obtained from some other source that is more convenient,
               less burdensome, or less expensive;

               (ii) the party seeking discovery has had ample opportunity to
               obtain the information by discovery in the action; or

               (iii) the proposed discovery is outside the scope permitted by Rule
               26(b)(1).


                                                 7
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 8 of 45



FED. R. CIV. P. 26(b)(2)(C).

       A party who has received evasive or incomplete discovery responses may seek a court

order compelling disclosure or discovery of the materials sought. See FED. R. CIV. P. 37(a). The

moving party must initially demonstrate the relevance of the information sought to a particular

claim or defense. Bostwick v. Shoop, No. 1:09-CV-2212, 2010 WL 4536977, at *2 (M.D. Pa.

Nov. 3, 2010) (citing Paluch v. Dawson, Civil No. 1:CV–06–01751, 2008 WL 2785638 at *2

(M.D. Pa. July 17, 2008)). Relevance in this context has been “construed broadly to encompass

any matter that could bear on, or that could reasonably lead to other matter that could bear on

any issue that is or may be in the case.” Oppenheimer Funds v. Sanders, 437 U.S. 340, 351

(1978) (citing Hickman v. Taylor, 349 U.S. 495, 501 (1947)). “The burden then shifts to the

opposing party, who must demonstrate in specific terms why a discovery request does not fall

within the broad scope of discovery or is otherwise privileged or improper.” Peay v. Fisher, No.

3:15-CV-00345, 2016 WL 3876634, at *1 (M.D. Pa. July 15, 2016) (citing Goodman v. Wagner,

553 F. Supp. 255, 258 (E.D. Pa. 1982)).



III.   DISCUSSION

       Plaintiff argues that Defendants’ discovery responses and document production are

deficient for four overarching reasons. First, she protests that Defendant has produced only

minimal documents in this matter on the purported basis that they no longer possess responsive

documents following the February 2017 document production in the Orphans’ Court matter.

(Pl.’s Mot. to Compel, ECF No. 102, at 14-20; Pl.’s Reply, ECF No. 132, at 18-21; see also Pl.’s

Supp. Reply, ECF No. 153). Second, she complains that Defendants are withholding responsive

documents and information as confidential or privileged because they concern the representation

of other clients. (Pl.’s Mot. to Compel, ECF No. 102, at 20-26; Pl.’s Reply, ECF No. 132, at 5-


                                                 8
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 9 of 45



18). Third, she opposes Defendants’ withholding of documents and information due to alleged

attorney-client and work-product privileges shared between Schnader and Rosenfield. (Pl.’s

Mot. to Compel, ECF No. 102, at 26-29; Pl.’s Reply, ECF No. 132, at 21-29). Fourth, she claims

that Defendants have provided boilerplate objections and nonresponsive and incomplete answers

to many discovery requests. (Pl.’s Mot. to Compel, ECF No. 102, at 30-35).

       A.      Alleged Issues With Defendants’ Reliance On Its Orphans’ Court Production

       Plaintiff raises several issues with Defendants’ repeated references in their discovery

responses to their document production in the Orphans’ Court matter. She complains that

Defendants fail to direct her to specific documents in that production in response to individual

requests in this one. She claims that Defendants selected search terms and document custodians

based on her claims in the Orphans’ Court case, not this one. Further, she challenges

Defendants’ position that it is no longer in custody or control of documents relating to the

formation of the GRAT I and administration of the Anna Nupson 2001 Trust after turning them

over to John in the Orphans’ Court litigation.

       Defendants respond that the text of the documents is fully searchable and that Plaintiff

may correlate them to specific requests or any other categories she desires. They point out that

the search terms, to which Plaintiff had the opportunity to but did not object in Orphans’ Court,

included terms covering the GRAT I. Defendants observe that, due to Schnader’s ten-year

document retention policy, it no longer has such documents, and, even if it did, it would have

turned them over to John as executor of Frances’s estate and thus the holder of her privilege as to

the documents. For this reason, Schnader also turned over to John documents for the Anna

Nupson 2001 Trust for the period of Frances’s trusteeship, although it provided Plaintiff with

documents for the period that Rosenfield served as trustee. Defendants also provide a

declaration from Kipnes attesting that the additional custodians from whom Plaintiff seeks


                                                 9
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 10 of 45



documents did not work on any matters relevant to this dispute. Intervenors add that Plaintiff

may not require Defendants to demand Intervenors’ files back from them, let alone materials that

Intervenors never provided to Defendants.

                1.      Failure To Categorize Documents By Discovery Request

        Plaintiff contends that “[i]n violation of the Federal Rules, Defendants fail to identify or

direct Plaintiff to any specific documents, or categories of documents, from their OC [Orphans’

Court] Production that are responsive to Plaintiff’s discovery requests in this action.” (Pl.’s Mot.

to Compel, ECF No. 102, at 14). She further protests that Defendants also failed to categorize

documents in their more recent hard copy production. (Pl.’s Mot. to Compel, ECF No. 102, at

13-14). She maintains that Defendants produced two of these documents, legal bills, “in a

format not consistent with how they are kept in the ordinary course of business . . . .” (Id. at 13).

She further contends that if Defendants had categorized the documents in its hard copy

production it would have discovered a misplaced conflict waiver letter earlier than it did. (Id. at

30-31). She demands that Defendants update their discovery responses to identify this letter as

responsive to specific requests. (Id. at 31). 10




        10
           In her reply, Plaintiff argues that “Defendants provide no authority that an ESI
production in an unrelated action is sufficient to meet that party’s discovery obligations in this
separate action.” (Pl.’s Reply, ECF No. 132, at 19). However, Plaintiff provides no authority
that it cannot be. Under Federal Rule of Civil Procedure 26(b)(2)(C)(i), this Court has a duty to
limit “unreasonably cumulative or duplicative” discovery or that which “can be obtained from
some other source that is more convenient, less burdensome, or less expensive . . . .” FED. R.
CIV. P. 26(b)(2)(C)(i). If the production of documents in this action would merely recreate
Defendants’ Orphans’ Court production to Plaintiff, this Court has the inherent authority under
Rule 26 to deny that discovery as “unreasonably cumulative or duplicative.” Id. If Plaintiff
already has the documents that she seeks, they “can be obtained from some other source [i.e.,
Plaintiff herself] that is more convenient, less burdensome, [and] less expensive” than
compelling Defendants to reproduce them to her. Id. I also note that Plaintiff has apparently
reproduced her Orphans’ Court production in response to Defendants’ discovery requests in this
matter. (Defs.’ Sur-reply, ECF No. 140, at 6-7 n.4).


                                                   10
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 11 of 45



       Rule 34(b)(2)(E) 11 provides:

               (E) Producing the Documents or Electronically Stored Information.
               Unless otherwise stipulated or ordered by the court, these
               procedures apply to producing documents or electronically stored
               information:

                       (i) A party must produce documents as they are kept in the
                       usual course of business or must organize and label them to
                       correspond to the categories in the request;

                       (ii) If a request does not specify a form for producing
                       electronically stored information, a party must produce it in
                       a form or forms in which it is ordinarily maintained or in a
                       reasonably usable form or forms; and

                       (iii) A party need not produce the same electronically
                       stored information in more than one form.

FED. R. CIV. P. 34(b)(2)(E).

       “The touchstone remains, under Rule 34(b)(2)(E), that a requesting party is entitled to

production of ESI as it is ordinarily maintained or in a form that is reasonably usable for

purposes of efficiently prosecuting or defending the claims and defenses involved in the matter.”

Jordan v. Mirra, No. 1:14-CV-01485-GAM, (D. Del. Feb. 27, 2019) (quotation omitted); see

also Coleman v. Blockbuster, Inc., No. 05-4506, 2007 WL 4084281, at *2 (E.D. Pa. Nov. 15,

2007) (“a party producing electronically stored information. . . must produce the information in a

form or forms in which it is ordinarily maintained or in a form or forms that are reasonably



       11
           Plaintiff also cites Rule 33(d) governing the option of a party responding to
interrogatories to produce business records as its answer “if the burden of deriving or
ascertaining the answer will be substantially the same for either party . . . .” FED. R. CIV. P.
33(d). However, Defendants do not direct Plaintiff to business records in lieu of providing an
answer for any of their responses to Plaintiff’s interrogatories. (Defs.’ Resps. to Pl.’s First Set of
Interrogatories, ECF No. 102-1; Defs.’ Resps. to Pl.’s Second Set of Interrogatories, ECF No.
102-10; Defs.’ Resps. to Pl.’s Third Set of Interrogatories, ECF No. 102-16). In any event, had
they done so, such a response would not have been improper because the searchability of the
documents makes the burden of ascertaining answers substantially the same for Plaintiff as for
Defendants.


                                                 11
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 12 of 45



usable”) (citation and quotation omitted). “If the producing party produces documents in the

order in which they are kept in the usual course of business, the Rule imposes no duty to

organize and label the documents, provide an index of the documents produced, or correlate the

documents to the particular request to which they are responsive.” MGP Ingredients, Inc. v.

Mars, Inc., No. 06–2318–JWL–DJW, 2007 WL 3010343, at *3 (D. Kan. Oct. 15, 2007)

(citations omitted).

       Here, Defendants appear to have made the Orphans’ Court production consistent with

how Schnader maintained the hard copy and ESI documents in that production in the usual

course of business. (See Kipnes Decl., ECF No. 123-1, at ¶¶ 3-30 (detailing how relevant hard

copy documents were produced or made available for inspection and copying and how relevant

ESI was identified and produced, and denying that ESI was “manipulated”)). As such,

Defendants had no duty to correlate materials to specific document requests. Further,

Defendants provided text- and date-searchable ESI to Plaintiff. (Defs.’ Resp., ECF No. 123, at 4,

15). Thus, it is in a “reasonably usable” format for Plaintiff to identify relevant documents to

substantiate its claims and defenses in this matter. See Jordan, 2019 WL 2127788, at *12.

       In addition, Plaintiff complains that Defendant produced two of the 927 documents in its

hard copy document production in this matter in a form other than that kept in the usual course of

business. (Pl.’s Mot. to Compel, ECF No. 102, at 13-14). Thus, Rule 34 did not require

Defendants to categorize the other 925 documents. See MGP Ingredients, Inc., 2007 WL

3010343, at *3. Further, Plaintiff succeeded in correlating each document in the production,

including the two legal bills and the misplaced conflict waiver letter, to the request to which it

was responsive, if any. (Pl.’s Mot. to Compel, ECF No. 102, at 13-14). Lastly, I disagree that

the delayed production of one misplaced document in a production of 927 warrants deviating

from the normal rule that a party producing documents in the ordinary course of business need


                                                 12
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 13 of 45



not categorize them by request. Defendants located the letter, any prejudice to Plaintiff is

minimal, 12 and amendment of Defendants’ discovery responses to cite the letter as responsive

would serve no purpose.

               2.      Search Terms

       Plaintiff argues that in compiling the Orphans’ Court ESI production Defendants used

search terms “relevant to the Orphan’s Court litigation, not this case.” (Pl.’s Mot. to Compel,

ECF No. 102, at 16-17). In particular, she contends that Defendants searched only relevant

family member and company names “and did not include any search terms specifically relating

to Frances’ GRAT instruments, or the 2003 master settlement agreement.” (Id. at 17).

Defendants respond that they have no documents relating to these matters. They maintain that

they turned over hard copy documents relating to the GRAT I to John, and hard copy documents

relating to the master settlement agreement and the GRAT II to Plaintiff and John, as executor

for Frances, Plaintiff’s fellow co-client in the representation. (Defs.’ Resp., ECF No. 123, at 3;

Kipnes Decl., ECF No. 123-1, at ¶ 30). They point out that due to Schnader’s ten-year document

retention policy they no longer possess emails created before March 24, 2005, ten years prior to

when Schnader placed a litigation hold in effect, nor does Schnader have any documents

regarding the formation of the GRAT I on its document management system. (Defs.’ Resp.,

ECF No. 123, at 4). In addition, Defendants observe that “Plaintiff completely misstates the

tremendous breadth of the search terms actually used, which were significantly broader than the

search terms she is proposing. Thus, any hits for the search terms Plaintiff is proposing would

have already been culled from the ESI by the broader search term[s] that [were] in fact used by

Schnader.” (Id. at 18).


       12
          On October 29, 2020, the Court extended the dispositive motion deadline until June
21, 2021. (Order, ECF No. 150).


                                                13
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 14 of 45



       “The Federal Rules of Civil Procedure do not impose a duty upon litigants to examine

every scrap of paper in its potentially voluminous files in order to comply with its discovery

obligations. Instead, the [producing] party must conduct a diligent search, which involves

developing a reasonably comprehensive search strategy.” Winn-Dixie Stores, Inc. v. E.

Mushroom Mktg. Coop., No. 15-6480, 2020 WL 3498161, at *2 (E.D. Pa. June 29, 2020)

(quotation omitted). As the moving party, Plaintiff bears the burden of showing that Defendants

“either withheld relevant documents or failed to conduct a reasonable search.” Id. (citing Enslin

v. Coca-Cola Co., Civ. A. No. 14-06476, 2016 WL 7013508, at *1 n.2 (E.D. Pa. May 13, 2016)).

This burden is “not trivial . . . .” Id. Because producing parties have “the best knowledge as to

how documents have been preserved and maintained,” they are “in the best position to determine

the method by which they will collect documents.” Ford Motor Co. v. Edgewood Props., Inc.,

257 F.R.D. 418, 427 (D.N.J. 2009).

       Plaintiff has failed to carry her burden. In the Orphans’ Court litigation, Defendants

distributed documents for each matter to the respective client(s), and thus the holder(s) of any

privilege. (Kipnes Decl., ECF No. 123-1, at ¶ 8). This practice meant that Defendants turned

over hard copy documents concerning the GRAT I to John, as Frances’s executor and co-client

in the representation. (Defs.’ Resp., ECF No. 123, at 3; Kipnes Decl., ECF No. 123-1, at ¶ 30).

Although Defendants would have turned over any such ESI to John rather than Plaintiff anyway,

Plaintiff incorrectly states that Defendants failed to search for it. Defendants specifically

searched the ESI for terms that would have uncovered any materials concerning the GRAT I

(and the GRAT II), including the terms “GRAT” and “grantor retained annuity trust,” but located

none. (Kipnes Decl., ECF No. 123-1, at ¶ 30; Kipnes Decl. Ex. B, ECF No. 123-3, at 4-5).

       Defendants did not specifically search for the “master settlement agreement.” (See

Kipnes Decl. Ex. B, ECF No. 123-3, at 4-5). However, they searched for all the family members


                                                 14
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 15 of 45



– including Plaintiff, John, Frances, Lucia and Herbert – and the family trusts – including the

GRAT I, the modification of which resulted in the MSA. (Id.) It defies logic that a document

concerning the MSA would not have mentioned any of the family members involved or any of

the family trusts, especially the GRATs at the core of the agreement. Accordingly, Defendants

fulfilled their obligation to conduct a “reasonably comprehensive” search as to documents

concerning the MSA as well. Winn-Dixie Stores, Inc., 2020 WL 3498161, at *2. This Court has

a duty to limit “unreasonably cumulative or duplicative” discovery, and as such I decline to order

Defendants to run a redundant search likely only to uncover the same documents already

provided to Plaintiff. See FED. R. CIV. P. 26(b)(2)(C)(i).

               3.      Records Custodians

       Plaintiff asserts that “the records custodians that Defendants searched for resulting in the

OC Production were not inclusive of all persons that have relevant and probative materials.”

(Pl.’s Mot. to Compel, ECF No. 102, at 17). She provides a list of 14 additional custodians and

argues that “Defendants’ invoices demonstrate the omitted custodians logged and billed Plaintiff

for substantial legal work directly related to the 2001 GRAT matters at issue in this case . . . .”

(Id. at 18; see also Pl.’s Reply Ex. 42, ECF No. 132-10). However, in his declaration Kipnes

attests that none of these custodians “represented her in connection with the 2003 settlement

agreement and redemption that is at the heart of this case, and half of them were not even in the

trust and estate department.” (Kipnes Decl., ECF No. 123-1, at ¶ 31). He further attests that

Plaintiff previously represented that she did not seek documents unrelated to her trust and estate

matters. (Id. at ¶ 5). Defendants note that they represented Plaintiff for approximately 30 years

on a variety of legal matters. (Defs.’ Resp., ECF No. 123, at 17).

       “If the requesting party seeks to have the responding party search the information of

additional custodians, the requesting party should be able to articulate a basis for the court to find


                                                 15
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 16 of 45



that ESI in the possession of the additional custodians would be different from, and not simply

duplicative of, information that the responding party has already produced.” Enslin, 2016 WL

7013508, at *1 n.2 (citing City of Sterling Heights Gen. Emps.’ Ret. Sys. v. Prudential Fin., Inc.,

No. CIV.A. 12-05275, 2015 WL 5055241, at *3 (D.N.J. Aug. 21, 2015)). The party seeking

discovery from the custodians must do more than “explain why he believes that these additional

individuals may have some connection to the events at issue in this action . . . .” Id. Thus,

Plaintiff “must also articulate a[ ] basis to believe that Defendants’ search and production of

responsive documents was inadequate; in other words, why they would be in possession of

additional non-cumulative responsive information.” Id.

       Here, Plaintiff fails to articulate any such basis. Instead, she merely attaches legal

invoices from Schnader that Plaintiff has highlighted as to select entries that she apparently

believes show some type of work on the GRAT I by the additional custodians. (Pl.’s Reply Ex.

42, ECF No. 132-10). She does not further comment on what the entries purportedly show,

whether on an individual or aggregate basis. She does not discuss the entries of any single

custodian. Thus, she leaves the task of deciphering and analyzing these unknown individuals’

billing entries to the Court. However, many of the entries, on their face, do not appear to relate

to the GRAT I. Some apparently bill for administrative tasks completed by support staff. (See,

e.g., Pl.’s Reply Ex. 42, ECF No. 132-10, at 4 (Carol Whitelock billing twenty dollars for

spending one-half hour to “rvw bill; prep ck; ltr to Dr. Cox to pay bill”)). Other custodians billed

at most a de minimis amount of time on the GRAT, often two hours or less total. (See id. at 17

(Andrea Callan, Jennifer Stoudt, Melica Blige, Carol McCarthy, Frances Orr, Wilbur Kipnes)).

Because Plaintiff has not carried her burden of showing that Defendants’ selection of custodians




                                                 16
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 17 of 45



was inadequate, I will not order production of documents from additional custodians. 13 See

Winn-Dixie Stores, Inc., 2020 WL 3498161, at *2 (party responding to discovery requests has “to

examine every scrap of paper in its potentially voluminous files”).

       B.      Documents Withheld By Defendants Because Of John’s Privilege And
               Confidentiality

       Plaintiff complains that Defendants produced documents concerning the GRAT I and the

Anna Nupson 2001 Trust to John so he could assert attorney-client privilege over them and now

“rely on a brash assertion that they do not have to produce any responsive discovery because the

documents are no longer in Defendants’ possession.” 14 (Pl.’s Mot. to Compel, ECF No. 102, at

15-16, 18). She contends that as trustee of the Anna Nupson 2001 Trust Rosenfield has the

“legal right and duty to collect, obtain, and preserve documents for production on demand.” (Id.

at 19). Plaintiff claims that she has “no alternative means of obtaining the documents” because

John’s current attorneys, Blank Rome, LLP, have objected to the subpoena she issued to them for

the documents. 15 (Id. at 19). She makes various arguments that John has waived the attorney-


       13
             Even if Plaintiff had carried her burden, she could not compel Defendants to produce
the documents because they represented Frances, as the settlor of the GRAT I, and John, as its
trustee, not Plaintiff. Any documents would now belong to John, Frances’s executor and former
co-client. Therefore, even if Plaintiff had articulated a basis to believe that these custodians had
documents concerning the GRAT I, she could not compel Defendants to produce them. See PA.
R. PRO. CONDUCT 1.6 (“A lawyer shall not reveal information relating to representation of a
client . . . .”); see also infra § III.B.
       14
            Plaintiff also claims that Rosenfield admitted to withholding trust documents in an
April 28, 2014 email. (Pl.’s Reply, ECF No. 132, at 20). The referenced email shows that the
documents apparently concerned a trust for Frances and Herbert’s grandchildren, in which
Plaintiff had only a “very remote” interest. (Id. at Ex. 41). I fail to see how this trust relates to
Plaintiff’s claims in this matter, and Plaintiff provides no explanation.
       15
          On January 7, 2021, Plaintiff filed a motion to compel compliance with the subpoena,
to which Blank Rome filed a response on January 28, 2021. (Pl.’s Mot. to Compel Compliance
with Subpoena, ECF No. 166; Blank Rome’s Resp., No. 174). On January 29, 2021, the
Honorable Nitza I. Quiñones Alejandro denied the motion without prejudice to renewal
following disposition of the instant motion, if appropriate. (Order, ECF No. 178).


                                                  17
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 18 of 45



client privilege as to the documents that she seeks or that they are otherwise not confidential.

(Id. at 20-26; Pl.’s Reply, ECF No. 132, at 5-17, 20).

       Defendants respond that they represented not Plaintiff but Frances, as settlor, and John, as

trustee, regarding the GRAT I. (Defs.’ Resp., ECF No. 123, at 6). Accordingly, pursuant to an

agreement with Plaintiff and John in Orphans’ Court, they distributed all documents regarding

the GRAT I to John as trustee and as executor of the estate of Frances. (Id. at 2, 6). Defendants

assert that even if they still retained any GRAT I documents after the Orphans’ Court production,

Pennsylvania Rule of Professional Conduct 1.6 would prohibit Defendants from disclosing them.

(Id. at 11 (citing PA. R. PRO. CONDUCT 1.6); Defs.’ Sur-reply, ECF No. 140, at 1 (same)). They

maintain that John also continues to assert the attorney-client privilege over protected

communications and deny that they have the authority to waive it for him. (Defs.’ Resp., ECF

No. 132, at 3, 6; Defs.’ Sur-reply, ECF No. 140, at 4). They further contend that they have

“produced all trust administration documents concerning Mr. Rosenfield’s service as trustee of

Ms. Nupson’s subtrust from February 1, 2005 to Plaintiff . . . except those documents as to which

Schnader asserts a privilege of its own.” 16 (Defs.’ Resp., ECF No. 132, at 8-9; see also Defs.’

Sur-reply, ECF No. 140, at 2-3, 5). Defendants allege that Plaintiff’s motion constitutes an

attempted “end-around” of John’s attorney-client privilege and confidentiality and that if she

wants John’s documents, she must pursue her subpoena to his counsel. (Id. at 7, 11).

Defendants note that Plaintiff “does not dispute that the underlying documents and information



       16
           Plaintiff contends that despite Defendants’ assurances in July 2020 that they would
produce trust administration documents for the Anna Nupson 2001 Trust from 2017 through the
present, they have not done so. (Pl.’s Reply, ECF No. 132, at 20 n.8 (citing Pl.’s Mot. to
Compel, ECF No. 102, at Ex. 15)). Defendants do not refute this contention. (See generally
Defs.’ Resp., ECF No. 140). To the extent that Defendants have not yet produced trust
administration documents from 2017 onward, they shall do so within 21 days of the issuance of
this opinion.


                                                 18
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 19 of 45



that she is seeking are confidential or protected by the attorney-client privilege,” but that she

instead asserts waiver arguments. (Id. at 11). Defendants oppose these arguments. (Id. at 12-

15).

       Like Defendants, Intervenors also oppose Plaintiff’s waiver arguments and allege that her

motion constitutes an attempt to circumvent John’s attorney-client privilege and confidentiality,

whether held individually or as the representative of Frances’s estate or Bradford. (Intervenors’

Resp., ECF No. 121-4, at 19-24; Intervenors’ Sur-reply, ECF No. 139, at 5-10). In addition, they

contend that their Orphans’ Court settlement agreement with Plaintiff estops her from seeking

documents regarding the GRAT I because Plaintiff “expressly agreed to relinquish any efforts to

obtain Intervenors’ privileged communications.” (Intervenors’ Sur-reply, ECF No. 139, at 4)

(emphasis in original).

       Plaintiff does not dispute that the attorney-client privilege and Pennsylvania Rule of

Professional Conduct 1.6 normally protect confidential client communications and files from

disclosure. (See generally Pl.’s Mot. to Compel, ECF No. 102; Pl.’s Resp., ECF No. 132).

However, she argues that in this case the privilege has been waived or that the documents at

issue are otherwise not confidential as to her. First, she contends that Defendants’ joint

representation of Frances, John and her regarding the master settlement agreement waived the

protections of the attorney-client privilege and Rule 1.6 among these co-clients as to the GRAT.

(Pl.’s Mot. to Compel, ECF No. 102, at 22-24; Pl.’s Reply, ECF No. 132, at 6). Second, Plaintiff

claims that Defendants’ and Intervenors’ Orphans’ Court disclosures and filings containing

information about the GRAT I have waived the privilege and confidentiality as to documents

concerning it. 17 (Pl.’s Mot. to Compel, ECF No. 102, at 24-26; Pl.’s Reply, ECF No. 132, at 7-


       17
          Plaintiff also advances the related argument that in Orphans’ Court Defendants and
Intervenors took “contradictory positions on the same privilege designations,” including both
producing and withholding documents that they claim contain business rather than legal advice,

                                                 19
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 20 of 45



10, 14-16). I shall consider these arguments in turn, but first I address Intervenors’ threshold

contention that the Orphans’ Court settlement agreement estops Plaintiff from seeking

documents regarding the GRAT I.

               1.      Orphans’ Court Settlement Agreement

       Intervenors claim that Plaintiff acknowledged in the settlement agreement that the

Intervenors had concealed nothing from her and “expressly agreed to relinquish any efforts to

obtain Intervenors’ privileged communications.” (Intervenors’ Supp. Resp., ECF No. 153, at 4

(citing OC Settlement Agmt., ECF No. 121-5, at §§ III.C.5 [sic], 18 D.10 and I.5)) (emphasis in

original). They maintain that “[h]er agreement to those provisions was a necessary precondition

to the judicially approved 2018 Settlement Agreement, without which she never would have

received” the settlement payment under the agreement. 19 (Id.)

       Under section II.C.5 20 of the settlement agreement, Plaintiff agreed to sign a waiver of

her right to “challenge this Agreement on the non-disclosure of documents or information related

to the 2001 GRAT” within five days of execution of the agreement, payment of the settlement

payment, and the issuance of adjudications by the Orphans’ Court, whichever occurred last. (OC




such that Defendants must produce all documents containing similar advice. (Pl.’s Reply, ECF
No. 132, at 11-14, 17-18).
       18
           Intervenors presumably intend to cite section II of the settlement agreement. No
section III exists. (See generally OC Settlement Agmt., ECF No. 121-5).
       19
           Intervenors also make an argument on the merits, that Plaintiff suffered no harm from
the alleged failure to inform her of the creation of the oral GRAT I, under which she would have
received nothing, because she became a beneficiary after the GRAT’s modification with
Frances’s and John’s consent. (Intervenors’ Sur-reply, ECF No. 139, at 3-4). This argument
concerning the validity of Plaintiff’s underlying claims exceeds the scope of the motion to
compel. As such, I do not consider it.
       20
           Sections II.D.10 and I.5, the other provisions Intervenors cite, mirror section II.C.5 but
apply to other trusts. (See OC Settlement Agreement, ECF No. 121-5, at §§ II.D.10, I.5).


                                                 20
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 21 of 45



Settlement Agreement, ECF No. 121-5, at § II.C.5). However, Plaintiff has not signed the

waiver because the Orphans’ Court has yet to issue any adjudications. (Pl.’s Supp. Resp., ECF

No. 153, at 3-4). Accordingly, even assuming that her actions in this litigation constitute a

“challenge” 21 to the settlement agreement, section II.C.5 has no applicability at present.

               2.      The Joint Representation

       Plaintiff observes that “in 2002, Frances and John knowingly agreed to Defendants’ joint

representation of Plaintiff regarding the master settlement agreement regarding Frances’ estate,

which included Frances’ 2001 GRAT instruments.” (Pl.’s Mot. to Compel, ECF No. 102, at 23).

From this fact she extrapolates that “Frances and John voluntarily and knowingly waived their

claims to privilege and confidentiality on all matters relating to Defendants’ joint representation

over Frances’ estate in 2002 and the original 2001 GRAT instrument and, as a result, Rule 1.6

does not apply to documents Defendants are withholding under a claim of privilege.” (Id.) She

contends that the following averments in Intervenors’ Amended Petition for Declaratory and

Other Relief filed in the Orphans’ Court litigation demonstrate that Frances and John waived

privilege and confidentiality as to the earlier created GRAT I when they shared information

about it with Plaintiff during the course of the joint representation:

               75.      From the first conversation that John had with his mother
               about changing the terms of the trust instrument from the Original
               GRAT, John told her, in substance, that he would only agree to do
               so if (i) the contemplated changes resulted in a comprehensive and
               final family resolution of all issues related to Frances’ assets and
               estate once and for all time, which final resolution could not be
               achieved unless Ms. Nupson were included in the family
               negotiations, (ii) he received appropriate protection from any
               possible adverse gift tax consequences that could arise from

       21
          Plaintiff argues that her “discovery efforts . . . have not demonstrated any intent of
rescinding or challenging the 2018 Settlement Agreement on the bases of non-disclosure of
documents or information.” (Pl.’s Supp. Resp., ECF No. 153, at 3). Because Plaintiff has yet to
execute the waiver, I find it unnecessary to consider whether Plaintiff’s actions challenge the
settlement agreement.


                                                 21
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 22 of 45



               changing the terms of the trust instrument for the Original GRAT
               and (iii) Ms. Nupson were included in Frances’ inheritance.

               76.    At the direction of his mother, John had not previously
               discussed the Original GRAT with Ms. Nupson. In or around
               September, 2002, however, and with the permission of his mother,
               John called Ms. Nupson and informed her of Frances’ estate plan,
               which included the creation of a trust in 2001 for the benefit of
               John and his family and that Frances had transferred her remaining
               Bradford shares into that trust.

               ....

               109. A material part of the global family resolution and the
               purchase of the Bradford shares was that certain terms of the trust
               instrument for the Original GRAT would be changed in a new trust
               document modifying the Original GRAT, and which would be
               executed by Frances in connection with the global family
               resolution.

(Pl.’s Mot. to Compel, ECF No. 102, at 22-24 (quoting Intervenors’ Am. Pet. for Declaratory and

Other Relief, ECF No. 102-28, at ¶¶ 75-76, 109)). 22

       Defendants respond that they only represented Plaintiff jointly with Frances 23 regarding

the “negotiations in late 2002 and early 2003 which led to the modified GRAT II” and that they

have produced all documents related to that trust. (Defs.’ Resp., ECF No. 123, at 14). They

refute that the statements Plaintiff excerpts from Intervenors’ Orphans’ Court amended petition

show that the joint representation extended any further than the MSA and GRAT II negotiations.

(Id. at 12-13). They contend that Intervenors’ averments regarding the existence and nature of


       22
           In addition, Plaintiff notes that a rider to Defendants’ Petition for Adjudication filed in
Orphans’ Court states that the family intended the master settlement agreement to resolve the
disposition of Frances’s estate, including the GRAT. (Pl.’s Mot. to Compel, ECF No. 102, at 23
(citing Defs.’ Pet. for Adjudication, ECF No. 102-19, at 5-6)).
       23
           Defendants state that the joint representation resulting in the GRAT II and MSA
included only Plaintiff and Frances, not John. (Defs.’ Resp., ECF No. 123, at 14). Because John
has a right to assert the attorney-client privilege by virtue of his status as the executor of
Frances’s estate, whether Defendants also represented John in the matter does not affect my
analysis.


                                                 22
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 23 of 45



the GRAT I constitute mere statements of facts necessary for the joint representation, not

disclosure of privileged legal communications. (See id. at 12). Defendants deny that this

representation waived the attorney-client privilege as to earlier matters, such as the formation

and funding of the original GRAT. (See id. at 14.) Defendants assert that Rule of Professional

Conduct 1.6 prohibits them from disclosing privileged and confidential communications about

the GRAT I. (Id. at 2, 11).

       Intervenors add that John “agreed only to a joint representation going forward – not to a

backward-looking waiver of privilege that would permit Ms. Nupson to simply demand anything

she wanted from his, his mother’s or the company’s client files.” (Intervenors’ Resp., ECF No.

121-4, at 6) (emphasis in original). They note that Plaintiff fails to cite any evidence that

Frances or John agreed to waive privilege as to communications occurring prior to the joint

representation. (Id. at 19). They point out that the October 11, 2002 conflict waiver letter for the

joint representation sets forth no such waiver. (Id.)

       “The attorney-client privilege protects communications between attorneys and clients

from compelled disclosure. It applies to any communication that satisfies the following

elements: it must be ‘(1) a communication (2) made between privileged persons (3) in

confidence (4) for the purpose of obtaining or providing legal assistance for the client.’” In re

Teleglobe Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007) (quoting Restatement (Third) of

the Law Governing Lawyers § 68 (2000)).

       The Third Circuit 24 has explained the scope of the attorney-client privilege where an

attorney represents multiple clients on the same matter:


       24
           “Although the opinion [in In re Teleglobe Communications Corp.] applied Delaware
law on some issues, in addressing exceptions to attorney-client privilege the court looked to case
law from numerous jurisdictions, the Restatement (Third) of the Law Governing Lawyers, and
general principles animating the doctrines at issue.” CAMICO Mut. Ins. Co. v. Heffler, Radetich
& Saitta, LLP, No. 11-4753, 2013 WL 315716, at *1 (E.D. Pa. Jan. 28, 2013). Accordingly,

                                                 23
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 24 of 45



               When co-clients and their common attorneys communicate with one
               another, those communications are “in confidence” for privilege
               purposes. Hence the privilege protects those communications from
               compelled disclosure to persons outside the joint representation.
               Moreover, waiving the joint-client privilege requires the consent of
               all joint clients. Restatement (Third) of the Law Governing Lawyers
               § 75(2). A wrinkle here is that a client may unilaterally waive the
               privilege as to its own communications with a joint attorney, so long
               as those communications concern only the waiving client; it may
               not, however, unilaterally waive the privilege as to any of the other
               joint clients’ communications or as to any of its communications
               that relate to other joint clients. Id. at cmt. e.

Id. at 363.

        In a joint representation, the attorney-client privilege “only protects communications

from compelled disclosure to parties outside the joint representation.” Id. at 366. When former

co-clients become adversaries in litigation, previously privileged communications that occurred

“in the course of the joint representation” become discoverable. Id. (citations omitted).

However, discoverability remains limited to communications on the matter of joint

representation. Id. at 363. “As the Restatement notes, a co-client relationship is limited by ‘the

extent of the legal matter of common interest.’” Id. (citing Restatement (Third) of the Law

Governing Lawyers § 75 cmt. c). The Restatement further acknowledges that “a lawyer might

also represent one co-client on other matters separate from the common one.” Restatement

(Third) of the Law Governing Lawyers § 75 cmt. c.

        A client may also waive the attorney-client privilege. “[V]oluntary disclosure to a third

party of purportedly privileged communications has long been considered inconsistent with an

assertion of the privilege.” Westinghouse Elec. Corp. v. Rep. of Phil., 951 F.2d 1414, 1424 (3d




judges within this district have found it persuasive as to the parameters of the joint-client
privilege when applying Pennsylvania law. See id.; see also FED. R. EVID. 501 (“in a civil case,
state law governs privilege regarding a claim or defense for which state law supplies the rule of
decision”).


                                                24
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 25 of 45



Cir. 1991) (citing United States v. AT & T, 642 F.2d 1285, 1299 (D.C. Cir. 1980)).

“Consequently, it is well-settled that when a client voluntarily discloses privileged

communications to a third party, the privilege is waived.” Id. (citing United States v. Rockwell

Int’l, 897 F.2d 1255, 1265 (3d Cir. 1990); 16 CHARLES A. WRIGHT & ARTHUR R. MILLER,

FEDERAL PRACTICE AND PROCEDURE §§ 2016, 2024 (West 1977)); see also BouSamra v. Excela

Health, 210 A.3d 967, 982 (Pa. 2019) (citing Joe v. Prison Health Servs., Inc., 782 A.2d 24, 31

(Pa. Cmwlth. Ct. 2001)) (additional citations omitted). Further, “the privilege only protects

communications from discovery. Facts are discoverable, even if discussed in privileged

communications.” SodexoMAGIC, LLC v. Drexel Univ., 291 F. Supp. 3d 681, 685 (E.D. Pa.

2018). Accordingly, disclosure of facts does not waive the privilege.

       In addition, Pennsylvania Rule of Professional Conduct 1.6(a) provides that “[a] lawyer

shall not reveal information relating to representation of a client unless the client gives informed

consent” or an enumerated exception applies. PA. R. PRO. CONDUCT 1.6(a). The exceptions to

Rule 1.6 include compliance with a court order. PA. R. PRO. CONDUCT 1.6(c)(8).

       Here, Defendants did not represent Plaintiff as to the formation and administration of the

GRAT I. Rather, they represented Frances, as settlor, and John, as trustee, on that matter.

Nonetheless, Plaintiff demands discovery of documents relating to the GRAT I because

Defendants subsequently represented her along with Frances and, allegedly, John in the

negotiations that resulted in the MSA regarding the disposition of Frances’s estate. She bases

her demand on a claim that “Frances’ estate . . . included Frances’ 2001 GRAT instruments” and

a few statements by Intervenors in their amended petition in Orphans’ Court referencing the

existence and nature of the GRAT. (Pl.’s Mot. to Compel, ECF No. 102, at 22-24 (quoting

Intervenors’ Am. Pet. for Declaratory and Other Relief, ECF No. 102-28, at ¶¶ 75-76, 109)).




                                                 25
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 26 of 45



       Plaintiff overreaches. The origination and administration of the GRAT I constituted a

separate matter from the negotiations to modify it. The subsequent negotiations represented “the

extent of the legal matter of common interest” among Plaintiff, Frances and John. See In re

Teleglobe Commc’ns Corp., 493 F.3d at 363 (citation omitted). Nothing indicates that at the

time Frances created the GRAT I that she or anyone else even contemplated the later

negotiations for a master settlement agreement in which Defendants represented Plaintiff jointly

with Frances and John. As Plaintiff observes, John provided Plaintiff with facts regarding the

existence and nature of the GRAT I necessary to carry out the negotiations to amend it, but

nowhere does she point to any indication that he or Frances intended to waive the attorney-client

privilege as to prior communications between them and counsel about the GRAT I or that they

divulged such communications to her. She does not deny that the conflict waiver executed for

the joint representation did not purport to waive to such communications. Certainly, John did

not view his agreement to the joint representation as waiving privilege and confidentiality as to

earlier communications about the GRAT. (Intervenors’ Resp., ECF No. 121-4, at 6). Because

the GRAT constituted a separate matter from the later negotiations that led to its modification,

the subsequent joint representation of Plaintiff, Frances and John in those negotiations does not

waive the attorney-client privilege as to the earlier matter. Accordingly, I decline to compel

Defendants to produce documents related to the GRAT I. See PA. R. PRO. CONDUCT 1.6(c)(8).

               3.     Intervenors’ Orphans’ Court Production

       Plaintiff claims that Intervenors also waived privilege by producing two documents to

Plaintiff in the Orphans’ Court litigation, an email from Rosenfield to John and estate planning

materials for Frances. (Pl.’s Mot. to Compel, ECF No. 102, at 24). She contends that these

documents “constitute a voluntary waiver by John by disclosing information regarding Frances’




                                                26
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 27 of 45



formation and planning for her 2001 GRAT transaction” and by allegedly showing that

Defendants and John misrepresented the GRAT I’s origination date. (Id. at 26).

       The first document consists, in relevant part, of the following March 10, 2001 email from

Rosenfield to John:

               With respect to your mom, during our last meeting, my thought she
               was leaning to make no further benefit to anna under her will. It
               wouldn’t be that much of a stretch to say she would give you
               stock and them the rest (or something like that). We will be
               addressing that sooner than later if we ever get together on
               gifting.

               In this regard, if there are enough assets, we are talking about
               cashing out lots of her stock throough [sic] the gifting program.
               she will be getting cash instead, which would help in the over all
               programof [sic] getting non company assets to your sisters.

               We have to be careful to make sure that any transactions qualify for
               cap gains treatment for your sisters.

(Pl.’s Reply, ECF No. 132, at 13 (quoting id., ECF No. 102-29, at Ex. 29) (emphasis added by

Plaintiff)). The second document “depict[s] several trusts and gifting options for completing an

inter-vivos transfer of Frances’ company shares.” (Pl.’s Mot. to Compel, ECF No. 102, at 25-26;

see also Pl.’s Reply, ECF No. 132-5, at Ex. 37).

       Intervenors 25 respond that they only produced these documents in Orphans’ Court after

Plaintiff convinced them that the attorney-client privilege did not protect them from disclosure.

(Intervenors’ Resp., ECF No. 121-4, at 22). They argue that production of nonprivileged

documents does not waive the privilege and “voluntary disclosures of documents, for which a

claim of privilege has been made, to resolve disputes between the parties, . . . do not operate as a

waiver of other confidential communications, even as to communications involving the same


       25
          Defendants state that they lack knowledge of the circumstances surrounding the
production of the documents and defer to Intervenors’ position on the issue. (Defs.’ Resp., ECF
No. 140, at 13-14).


                                                27
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 28 of 45



subject matter.” (Id. at 22-23 & n.23 (citing Nationwide Mut. Ins. Co. v. Fleming, 924 A.2d

1259, 1262-63 (Pa. Super. Ct. 2007), alloc. granted 935 A.2d 1270, 594 Pa. 311 (2007), aff’d by

an equally divided court, 992 A.2d 65, 605 Pa. 468 (2010); Scranton Cultural Ctr. at the

Masonic Temple v. Phila. Indemnity Ins. Co., 2015 WL 13778567, at *4-5, 46 Pa. D. & C.5th

393 (Phila. Com. Pl. Ct. 2015); Minatronics Corp. v. Buchanan Ingersoll, P.C., 23 Pa. D. &

C.4th 1, 20-21 (Allegheny Com. Pl. Ct. 1995) (Wettick, Jr., J.))). Intervenors contend that the

attorney-client privilege, and thus subject matter waiver for producing privileged documents,

does not apply because neither document includes a request for or provision of legal advice. (Id.

at 22). They further contend that subject matter waiver does not apply because Defendants were

not parties to the Orphans’ Court action and Intervenors are not parties do this action. (Id. at 21).

       In reply, Plaintiff argues that Intervenors listed these documents on prior privilege logs.

(Pl.’s Reply, ECF No. 132, at 11-12, 15). She posits that if these documents consist of business

or estate planning, rather than legal, advice, Intervenors must produce “all other documents

pertaining to Frances’ accounting and tax estate planning regarding the disposition of her

Bradford shares.” (Pl.’s Reply, ECF No. 132, at 11-14, 17-18). Intervenors counter that they

initially placed the documents on privilege logs before Plaintiff convinced them that the

attorney-client privilege did not protect the documents, as well as others that Intervenors

subsequently produced. (Intervenors’ Sur-reply, ECF No. 139, at 7). They ask the Court not to

reward such gamesmanship. (Id.) They also note that they never attempted to use the documents

offensively as a “sword,” as evidenced by Plaintiff’s reliance on the documents to show that

Frances did not form the GRAT I in February 2001 as Intervenors claim. (Id. at 8).

       “First and foremost, Pennsylvania courts have not adopted subject-matter waiver.”

Bagwell v. Pa. Dep’t of Educ., 103 A.3d 409, 419 (Pa. Cmwlth. Ct. 2014). “Second, subject-

matter waiver, to the extent it is recognized, applies where the parties seeking disclosure are


                                                 28
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 29 of 45



adversaries in litigation.” Id. Third, “[i]n discovery disputes, implied waivers are construed

narrowly, and a party is only forced to produce documents under a prospective waiver theory if it

agrees to disclose only favorable privileged documents while keeping for itself the unfavorable

ones to gain an advantage in litigation.” In re Teleglobe Commc’ns Corp., 493 F.3d at 378

(citing Westinghouse Elec. Corp., 951 F.2d at 1426 n. 12; In re Lott, 424 F.3d 446, 453 (6th Cir.

2005)) (additional citation omitted). Fourth, “limited disclosures can serve a worthwhile purpose

and, consequently, the law should not discourage parties from voluntarily disclosing confidential

communications (unless made for the purpose of achieving a tactical advantage) by adopting a

rule of law that causes voluntary disclosures to operate as a waiver of other confidential

communications involving the same subject matter.” Minatronics Corp., 23 Pa. D. & C.4th at

11.

       None of these considerations weigh in favor of finding subject matter waiver based on the

earlier production of the March 10, 2001 Rosenfield email or the April 25, 2001 estate planning

documents. Even recognizing the possibility of a narrow subject matter waiver, the Court

observes that Intervenors, who produced the documents in the Orphans’ Court litigation, are not

parties to this litigation, where Plaintiff seeks subject matter waiver. Plaintiff attempts to use

these documents against Defendants, non-parties in the Orphans’ Court litigation, not

Intervenors. Further, the fact that Plaintiff attempts to use them at all highlights another reason

that subject matter waiver does not apply: the documents do not constitute a selective disclosure

of materials unfavorable to the recipient party. See In re Teleglobe Commc’ns Corp., 493 F.3d at

378. Rather, they tend to support, not undermine, Plaintiff’s claim that Frances did not form the

GRAT I in February 2001. If in March and April 2001 Frances was still considering her trust

and gift options to make an inter vivos transfer of her Bradford shares, as Plaintiff contends the

documents show, that fact might call into question whether she formed the GRAT I in February


                                                 29
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 30 of 45



of that year, as Defendants and Intervenors have maintained. In addition, Plaintiff does not deny

that Intervenors produced the documents in the Orphans’ Court litigation, after initially

withholding them on privilege logs, to resolve disputed privilege designations that had arisen in

the prior meet-and-confer. Finding subject matter waiver based on this disclosure would punish

Intervenors for their willingness to consider and act upon Plaintiff’s prior contention that the

attorney-client privilege does not apply to the documents. 26 See Minatronics Corp., 23 Pa. D. &

C.4th at 11. For these reasons, I decline to find subject matter waiver or order the production of

any additional documents based upon Intervenors’ production of the March 10, 2001 Rosenfield

email or Frances’s April 25, 2001 estate planning materials.

               4.      Defendants’ Orphans’ Court Filings

       In addition, Plaintiff claims that Intervenors’ waived privilege as to the subject matter of

the GRAT when they did not object to two of Defendants’ Orphans’ Court filings, the Petition

for Adjudication filed by Rosenfield, as trustee, and Schnader attorney Roy Ross’s supporting

affidavit. (Pl.’s Reply, ECF No. 132, at 10-11, 15). Rosenfield’s October 5, 2016 petition

discussed the formation of the GRAT I. (Pl.’s Mot. to Compel, ECF No. 102, at 4; see also id. at

Ex. 17). Ross’s December 22, 2016 affidavit attached an unsigned and undated draft of the trust

instrument. (Id. at 4; see also id. at Ex. 18). Plaintiff contends that Intervenors’ “acquiescence

to Defendants’ intentional and voluntary production of a draft of Frances’ original GRAT [and




       26
           Requesting all other documents concerning Frances’s planned disposition of her
Bradford shares, Plaintiff complains that Intervenors have taken inconsistent privilege positions
as to the March 25, 2001 email and April 25, 2001 estate planning documents. (Pl.’s Reply, ECF
No. 132, at 11-14, 17-18). But Intervenors could make the same claim about Plaintiff. After
arguing in Orphans’ Court that the documents were not privileged, they now contend that they
are, such that their prior disclosure has resulted in subject matter waiver. (Pl.’s Mot. to Compel,
ECF No. 102, at 24, 26).


                                                 30
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 31 of 45



filing of a petition discussing the same] constitutes a voluntary, intentional, and selective

disclosure and waiver of privilege.” (Pl.’s Reply, ECF No. 132, at 10).

       Intervenors counter with arguments similar to those they raised in opposition to

Plaintiff’s request for a finding of subject matter waiver based on the production of the

Rosenfield email and estate planning materials, discussed above. Citing Bagwell, they note that

Pennsylvania does not recognize subject matter waiver. (Intervenors’ Sur-reply, ECF No. 140, at

7). They observe that these disclosures occurred in another litigation by another party, one who

is not a party here. (See id. at 7). They also contend that these documents merely disclosed facts

about the GRAT I (e.g., its existence, formation and execution) that were neither privileged nor

intended to remain confidential. (See id.).

       The filing of these documents does not meet the requirements for subject matter waiver.

Defendants filed them in their capacities as trustee of the Anna Nupson 2001 Trust (Rosenfield)

and his counsel (Schnader). (Pl.’s Mot. to Compel, ECF No. 102, at 4). They did not file the

documents as counsel for Intervenors. Plaintiff asserts that Intervenors “failed to object,” but

they articulate no basis (and cite to no authority) for attributing any waiver to Intervenors. (Id.)

In short, Intervenors did not use the documents as a “sword” in the Orphans’ Court litigation.

See Murray v. Gemplus Int’l, S.A., 217 F.R.D. 362, 367 (E.D. Pa. Sept. 16, 2003) (“Where one

party attempts to utilize the privilege as an offensive weapon, selectively disclosing

communications in order to help its case, that party should be deemed to have waived the

protection otherwise afforded it by the privilege it misused.”). Moreover, the filings purported to

disclose only facts about the GRAT I, such as its terms, when it was formed, and when it was

signed, not privileged communications about it. (Pl.’s Mot. to Compel, ECF No. 102, at 4). The

attorney-client privilege does not protect facts from disclosure, and thus the dissemination of

facts about the GRAT I could not waive the privilege. See SodexoMAGIC, LLC, 291 F. Supp. 3d


                                                 31
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 32 of 45



at 685. For these reasons, I decline to find subject matter waiver or order the production of any

additional documents based upon Defendants’ filing of the Petition for Adjudication or the

supporting affidavit.

       C.      Documents Withheld By Defendants Because Of Their Attorney-Client And
               Work-Product Privileges

       Plaintiff complains that Defendants have withheld 654 “internal communications

regarding their administration and preparation of trust accountings and Petitions for Adjudication

regarding their administration of Plaintiff’s 2001 GRAT sub trust, and Schnader’s representation

of that trust,” on the purported basis “of attorney client and attorney work product privileges

shared between Defendants Schnader and Rosenfield.” (Pl.’s Mot. to Compel, ECF No. 102, at

28; see also id. at Ex. 23). However, she claims that the documents withheld “were not prepared

in anticipation of litigation,” and thus not attorney work product, “because Plaintiff had not

asserted any claims or substantive objections against Rosenfield in his capacity as trustee prior to

filing this case in June 2018.” (Pl.’s Mot. to Compel, ECF No. 102, at 29). She further alleges

that even if the attorney-client privilege or work-product doctrine would otherwise protect the

withheld documents from disclosure, under Follansbee v. Gerlach, 56 Pa. D. & C.4th 483, 487

(Allegheny Com. Pl. Ct. 2002) (Wettick, Jr., J.) a “fiduciary exception” to these privileges exists

to allow trust beneficiaries “to discover communications between the fiduciary and trust counsel

generated in the course of administering the trust.” (Pl.’s Reply, ECF No. 132, at 21). She

further claims that these privileges do not apply because Schnader and Rosenfield communicated

“to conceal their prior and current malpractice and breaches of fiduciary duties,” not to transmit

legal advice. (Pl.’s Reply, ECF No. 132, at 29).

       Defendants counter that the fiduciary exception set forth in Follansbee “has not been

universally adopted by all state and federal courts and it has not been adopted by the

Pennsylvania Supreme Court.” (Defs.’ Sur-reply, ECF No. 140, at 8). They state that in any

                                                32
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 33 of 45



event the exception does not apply to the withheld documents because they “are internal

communications amongst Schnader attorneys with and about Rosenfield, as Rosenfield’s

counsel,” not communications involving trust administration. (Defs.’ Resp., ECF No. 123, at

21). They defend their selection of December 31, 2013, as the date by which they reasonably

anticipated litigation and by which communications between Rosenfield and Schnader switched

from the topic of trust administration to the former’s legal defense – such that the Follansbee

exception would not apply even if recognized – on the basis that Plaintiff hired new counsel to

review Schnader’s files in the fall of 2013, “a position that Schnader reasonably concluded was

adversarial.” (Id. at 18-20). Defendants also assert that Plaintiff improperly raises her fraudulent

concealment argument in her reply brief and that, even if the Court considers it, “what Plaintiff

alleges was concealed – the chronology relating to the formation of the Original GRAT and the

execution of the trust instrument [–] have been on the record in the Orphans’ Court since May 1,

2017.” (Defs.’ Sur-reply, ECF No. 140, at 8 n.5).

       The work-product doctrine 27 protects from disclosure documents “prepared (1) at a time

when litigation was reasonably foreseeable; and (2) primarily for the purpose of litigation.”

Fouad v. Milton Hershey Sch. & Tr., No.1:19-CV-253, 2020 WL 3265245, at *13 (M.D. Pa.

June 17, 2020) (citing Rockwell Int’l, 897 F.2d at 1266) (additional citation omitted). For the

work-product doctrine to apply, “the materials must be prepared in anticipation of litigation, and

not in the ordinary course of business. Otherwise, the privilege does not apply.” Id. (citing

Rockwell Int’l, 897 F.2d at 1266) (internal citation omitted).

       I set forth the parameters of the attorney-client privilege in section III.B.2. In Follansbee,

Judge Wettick considered whether a trustee may invoke the privilege “to withhold from a


       27
           This Court has already set forth the parameters of the attorney-client privilege in
section III.B.2.


                                                 33
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 34 of 45



beneficiary communications between the trustee and counsel to the trustee regarding the

management of the trust.” 56 Pa. D.&C.4th at 485. After noting that no Pennsylvania appellate

court had addressed the issue, he reviewed case law from other jurisdictions and concluded that

most “distinguish between communications about potential liability and communications about

trust administration and apply the attorney-client privilege only to the former.” Id. at 486. He

also observed that Pennsylvania courts follow the Restatement (Second) of Trusts provision

regarding a trustee’s “[d]uty to furnish information.” Id. at 487 (citing Restatement (Second) of

Trusts § 173). This section obligates a trustee, if requested by the beneficiary, to provide

information about the nature and amount of trust property and to inspect the subject matter and

documents relating to the trust. Restatement (Second) of Trusts § 173. However, a comment to

the section states that the trustee “is privileged to refrain from communicating to the beneficiary

opinions of counsel obtained by him at his own expense and for his own protection.” Id. § 173,

cmt. b. In light of this and other persuasive authority, Judge Wettick held that “the trustee cannot

withhold from any beneficiary documents regarding the management of the trust, including

opinions of counsel procured by the trustee to guide the trustee in the administration of the trust,

because trust law imposes a duty to make these documents available to the beneficiaries.” 28

Follansbee, 56 Pa. D.&C.4th at 491.




       28
           Although some of the authority Judge Wettick cited stated that the attorney-client
privilege does not attach to legal advice the trustee obtains for his own benefit and at his “own
expense,” see 2A Austin W. Scott & William F. Fratcher, Scott on Trusts § 173, 462, 464-65
(4th ed. 1987); Restatement (Second) of Trusts § 173, cmt. b, who paid for the advice was not an
issue in the case. See generally Follansbee, 56 Pa. D.&C.4th 483. Accordingly, Judge Wettick
did not determine whether application of the attorney-client privilege requires that the trustee
paid for the legal advice himself. See generally id. Because it is not known at this time whether
production of any document hinges on who paid for the legal advice sought or contained therein,
the Court similarly declines to determine whether that is a relevant consideration in determining
the applicability of the attorney-client privilege or the fiduciary exception thereto.

                                                 34
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 35 of 45



       The validity of Follansbee’s fiduciary exception is currently pending before the

Pennsylvania Supreme Court. In re Estate of McAleer, 201 A.3d 724 (Pa. 2019). In the Superior

Court iteration of McAleer, the court applied the exception. See In re Estate of McAleer, 194

A.3d 587, 596-97 (Pa. Super. Ct. 2018) (finding fiduciary exception applicable where trustee

“neither argued nor presented evidence to establish that the redacted information pertained to

communications from counsel retained for [trustee’s] personal protection in the course of

litigation”). The Superior Court also considered the applicability of the exception in another

case. See In re: Trust Under Deed of Trust of Sarah Mellon Scaife, Dec. 30, 1935, No. 1415

WDA 2018, 2019 WL 7372742, at (Pa. Super. Ct. 2019) (finding Follansbee exception

“germane with regard to the Trust management documents [but] not controlling with regard to

estate planning documents”) (non-precedential decision). Indeed, the Pennsylvania Supreme

Court itself, while not adopting the exception, has considered the possibility of the exception’s

application in a case before concluding that the exception did not fit the facts of the case. See

Pittsburgh Hist. & Landmarks Found. v. Ziegler, 200 A.3d 58, 411 n.2, 444-45 (Pa. 2019)

(discussing the fiduciary exception set forth in Follansbee but finding it “ill-fitting” in derivative

litigation). In light of Pennsylvania appellate courts’ demonstrated openness to applying

Follansbee’s fiduciary exception, as well as Judge Wettick’s well-reasoned and well-researched

opinion itself, I do not exclude the possibility that the exception applies in this case.

       Defendants claim that they have “produced all trust administration documents concerning

Mr. Rosenfield’s service as trustee of the Anna Nupson 2001 Trust from February 1, 2005 to

Plaintiff . . . , except those documents as to which Schnader asserts a privilege of its own.”

(Defs.’ Resp., ECF No. 132, at 8-9; see also Defs.’ Sur-reply, ECF No. 140, at 2-3, 5). They

maintain that the withheld documents comprise privileged attorney-client communications and

attorney work product generated in the course of Rosenfield seeking, and Schnader providing,


                                                  35
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 36 of 45



legal advice regarding the adversarial relationship that had arisen with Plaintiff. (See Defs.’

Resp., ECF No. 123, at 21). This fact, if true, would render the materials not subject to

disclosure, even under Follansbee. See 56 Pa. D.&C.4th at 491 (trustee only required to provide

beneficiary “documents regarding the management of the trust, including opinions of counsel

procured by the trustee to guide the trustee in the administration of the trust”). However, it is

simply not possible to determine if Defendants have properly invoked these privileges based

upon their log in its current form. Although the log includes entries for each document’s 29

sender, recipient, date and “Subject,” it lacks sufficient description to allow Plaintiff (or if

necessary the Court) to determine whether Defendants have properly withheld the document

based on a claim of a privilege. (See Pl.’s Mot. to Compel, ECF No. 102, at Ex. 23).

        Further, Plaintiff contends that Defendants could not have prepared the documents on the

privilege log, which date to December 14, 2015, or earlier, in anticipation of litigation because

Plaintiff did not assert claims against Rosenfield until she filed the instant litigation in June of

2018. (Pl.’s Mot. to Compel, ECF No. 102, at 29). Under Plaintiff’s view, the documents could

therefore not constitute work product, nor could Defendants have created them to provide legal

advice for the benefit of Rosenfield because Plaintiff had not yet sued him. However, the

relevant consideration is whether litigation was “reasonably foreseeable,” not actually filed.

Fouad, 2020 WL 3265245, at *13. Thus, the Court declines to accept the filing date of this

litigation as the point at which Defendants first reasonably foresaw litigation.

        Nonetheless, the Court also does not accept Defendants’ December 31, 2013 cutoff date.

Defendants offer no explanation as why they selected this date, which they purportedly based

upon Plaintiff’s engagement of new counsel to review Schnader’s trust files at some earlier point


        29
          Based on the entries in the log, the documents appear to be overwhelmingly if not
exclusively emails.


                                                  36
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 37 of 45



that fall. (Defs.’ Resp., ECF No. 123, at 18). Defendants fail to rebut Plaintiff’s assertion that

she merely requested, through counsel, “a routine administrative accounting and administration

documents from Defendants.” (Pl.’s Mot. to Compel, ECF No. 102, at 29). I note that Plaintiff

had the right to make such a request pursuant to Restatement (Second) of Trusts § 173. See

Follansbee, 56 Pa. D.&C.4th at 487 (noting that Pennsylvania courts have adopted this

provision). Nor did Defendants institute a litigation hold at this time. (Defs.’ Resp., ECF No.

123, at 3; see also Rhoades v. YWCA of Greater Pittsburgh, No. 09-261, 2009 WL 3319820, at

*7 (W.D. Pa. Oct. 14, 2009) (“[o]nce a party reasonably anticipates litigation, it must suspend its

routine document retention/destruction policy and put in place a ‘litigation hold’” (quoting

Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 218 (S.D.N.Y.2003)))). Under these

circumstances, I find that Defendants have not established that they reasonably anticipated

litigation with Plaintiff until her counsel sent them a letter on June 5, 2014, advising of her

intention to pursue claims against them. (See Defs.’ Mot. to Dismiss, ECF No. 33, at Ex. B).

       Accordingly, within 21 days of the date of this opinion, Defendants shall revise their

privilege log with an additional field describing each document in sufficient detail to establish

that the claimed privileges apply. Each description shall also include sufficient information to

determine the applicability of the fiduciary and fraud exceptions alleged by Plaintiff. Defendants

shall further revise their privilege log to withdraw all assertions of the work-product doctrine for

documents created prior to June 5, 2014. Defendants shall produce any documents created prior

to that date previously withheld solely on the basis of the work-product doctrine.

       D.      Attorney Liability Assurance Society Documents

       Plaintiff’s request for production of documents (“RFP”) number 8 seeks documents

exchanged between Schnader and its malpractice insurer, the Attorney Liability Assurance

Society (“ALAS”), regarding conflicts of interest, new matter intake or any other issue raised in


                                                 37
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 38 of 45



this case. (Pl.’s Mot. to Compel, ECF No. 102, at 32; Defs.’ Resps. to Pl.’s First Set of

Interrogatories, ECF No. 102-1, at RFP No. 8). Plaintiff claims that these “documents are

directly relevant to Plaintiff’s claims of malpractice, [and] they go to what Defendants knew or

should have known of their duties during the relevant time periods at issue . . . .” (Id. at 33).

Defendants respond that these documents “have no bearing on any issue in this matter.” (Defs.’

Resp., ECF No. 123, at 9). They further contend that Schnader has received “voluminous

communications” since joining ALAS in 1979 and that it has no means of isolating documents

from the period at issue here. (Id. at 21).

       I concur with Defendants that documents exchanged between Schnader and its

malpractice insurer have no bearing on the issues in this litigation. Plaintiff argues that she

needs these documents to establish the standard of care applicable to her malpractice claims.

(Pl.’s Mot. to Compel, ECF No. 102, at 33). However, “in order to avoid an involuntary

dismissal or a directed verdict” at trial in a legal malpractice case, the plaintiff must “establish

the standard of care with expert testimony,” not insurance documents. Gans v. Mundy, 762 F.2d

338, 343 (3d Cir. 1985) (citing Lentino v. Fringe Employee Plans, Inc., 611 F.2d 474 (3d Cir.

1979)). Accordingly, I decline to compel Defendants to produce these documents.

       E.      Joint Defense And File Sharing Agreements

       Plaintiff’s RFP numbers 64 and 65 seek joint defense and file sharing agreements

between Defendants and Intervenors concerning Plaintiff. (Pl.’s Mot. to Compel, ECF No. 102,

at 32; Defs.’ Resps. to Pl.’s First Set of Interrogatories, ECF No. 102-10, at RFP Nos. 64-65).

Plaintiff believes such documents exist because she interprets Defendants’ 2015 and 2016 billing

entries as showing that they “communicated with John concerning an indemnification agreement

and litigation strategy and produced Plaintiff’s client and/or trust files to John regarding

Plaintiff’s 2001 GRAT sub trust.” (Id. at 32). However, Defendants respond that they have no


                                                  38
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 39 of 45



joint defense or file sharing agreements. (Defs.’ Resps. to Pl.’s First Set of Interrogatories, ECF

No. 102-10, at RFP Nos. 64-65). In support, Kipnes avers in his declaration that the

“indemnification agreement” Plaintiff references was in fact a letter from Intervenors’ counsel to

Plaintiff’s counsel, sent to Rosenfield as an address of record for Plaintiff, asserting Intervenors’

rights against Plaintiff for indemnification pursuant to the MSA. (Kipnes Decl., ECF No. 123-1,

at ¶ 33(c)). He also avers that the only documents from John of which he knows are not

litigation agreements with Defendants but rather documents his counsel produced in response to

a subpoena from Schnader. (Id. at ¶ 33(d)). Further, although Defendants produced files for the

Anna Nupson 2001 Trust to John, as executor of the estate of Frances, for the period that she

served as trustee, they did so pursuant to the Orphans’ Court document production agreement

among Schnader and the litigants in that matter, not any joint defense or file sharing agreement.

(Defs.’ Resp., ECF No. 123, at 3; Kipnes Decl., ECF No. 123-1, at ¶ 8).

       In short, Plaintiff has failed to carry her burden to show that Defendants have withheld

responsive documents. See Winn-Dixie Stores, Inc., 2020 WL 3498161, at *2. The Court

declines to order Defendants to produce documents that do not to exist.

       F.      Policies and Procedures for Defendants’ Orphans’ Court Production

       Plaintiff has also issued at least four interrogatories, 15 requests for admissions (“RFAs”)

and 40 RFPs seeking “[d]ocuments and information regarding the policies, processes,

procedures, directives, and communications of Defendants’ OC Production and ESI search.”

(Pl.’s Mot. to Compel, ECF No. 102, at 33; Defs.’ Resps. to Pl.’s Third Set of Interrogatories,

Fourth Set of RFAs and Fifth Set of RFPs, ECF No. 102-16, at Interrogatory Nos. 11, 16-18,

RFA Nos. 110-24, RFP Nos. 66-105). Defendants object that the discovery requests are

irrelevant, unduly burdensome, vague, ambiguous and confusing. (See generally Defs.’ Resps.

to Pl.’s Third Set of Interrogatories, Fourth Set of RFAs and Fifth Set of RFPs, ECF No. 102-16,


                                                 39
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 40 of 45



at Interrogatory Nos. 11, 16-18, RFA Nos. 110-24, RFP Nos. 66-105.) They also object on the

basis of attorney-client privilege as to the RFPs seeking documents or correspondence regarding

individual time entries on the invoice Schnader issued on December 11, 2017, for conducting the

ESI search. (Pl.’s Mot. to Compel, ECF No. 102, at 33; Defs.’ Resps. to Pl.’s Third Set of

Interrogatories, Fourth Set of RFAs and Fifth Set of RFPs, ECF No. 102-16, at Interrogatory

Nos. 11, 16-18, RFA Nos. 110-24, RFP Nos. 75, 81-100). Nonetheless, they provided

substantive answers to all the RFAs and all but one of the interrogatories and produced or agreed

to produce documents in response to many of the RFPs. (See Defs.’ Resps. to Pl.’s Third Set of

Interrogatories, Fourth Set of RFAs and Fifth Set of RFPs, ECF No. 102-16, at Interrogatory

Nos. 11, 16-18, RFA Nos. 110-24, RFP Nos. 66-74, 80, 100-04).

       Plaintiff asserts that her requests regarding entries on Schnader’s ESI invoice are relevant

because Defendants have asserted a counterclaim for fees listed on it. (Pl.’s Mot. to Compel,

ECF No. 102, at 33; Defs.’ Resps. to Pl.’s Third Set of Interrogatories, Fourth Set of RFAs and

Fifth Set of RFPs, ECF No. 102-16, at RFP Nos. 76-103; Defs.’ Answer, Aff. Defenses and

Counterclaim, ECF No. 67, at 15-21, ¶¶ 1-39). She claims that these and the other requests are

also relevant “to determine whether Defendants’ OC Production sufficiently captured all of

Plaintiff’s client material” because Defendants have not otherwise correlated the production to

Plaintiff’s individual document requests and allegedly do not provide information regarding their

preparation of the production. (Pl.’s Mot. to Compel, ECF No. 102, at 34; see supra § III.A.1).

She denies that the attorney-client privilege applies to Defendants’ internal communications

regarding the Orphans’ Court production and claims that in any event they have not provided a

privilege log. (Pl.’s Mot. to Compel, ECF No. 102, at 34). Lastly, she posits that her requests

are not unduly burdensome because of “the relationship shared between the parties and the duties

that Defendants owe Plaintiff in maintaining client and trust administration records.” (Id.)


                                                40
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 41 of 45



       As an initial matter, the Court finds Defendants’ answers to RFA number 120 30 and

Plaintiff’s interrogatories acceptable. Although Defendants did not select “Admit” or “Deny” as

to the RFA, they provided a detailed response furnishing the information requested. (Defs.’

Resps. to Pl.’s Third Set of Interrogatories, Fourth Set of RFAs and Fifth Set of RFPs, ECF No.

102-16, at RFA No. 120). In addition, notwithstanding their objections, Defendants provided

substantive answers to three of the four interrogatories. In their answer to Interrogatory number

11, in particular, they described in detail the steps they took to carry out the Orphans’ Court ESI

production. (Id. at Interrogatory No. 11). The only Interrogatory to which they did not provide a

substantive answer was Interrogatory number 17, which asked them to “[i]dentify and describe

all information” concerning a $759.92 third-party copying bill from 2017. (Id. at Interrogatory

No. 17). The Court agrees with Defendants that requiring them to spend hours compiling

information about this bill would prove unduly burdensome.

       Defendants also produced documents responsive to many of the requests for production

of documents, notwithstanding their objections to them. Their responses indicate that they

produced, or agreed to produce, 31 documents responsive to RFP numbers 66 through 74, 80 and

100-04. (Id. at RFP Nos. 66-74, 80, 100-04).


       30
           RFA number 120 is the only RFA Defendants did not specifically admit or deny, and
their response is the only RFA response that Plaintiff specifically cites as problematic. (See Pl.’s
Mot. to Compel, ECF No. 102, at 34 (citing Defs.’ Resps. to Pl.’s Third Set of Interrogatories,
Fourth Set of RFAs and Fifth Set of RFPs, ECF No. 102-16, at RFA No. 120)). To the extent
that she complains about the responses to her other RFAs in her Fourth Set of RFAs, the Court
has reviewed them and finds any such complaints unwarranted. Defendants admitted or denied
all other RFAs and provided additional clarifying information for all but three of these responses.
(Defs.’ Resps. to Pl.’s Third Set of Interrogatories, Fourth Set of RFAs and Fifth Set of RFPs,
ECF No. 102-16, at RFA Nos. 110-24).
       31
          In some instances, Defendants stated that they had produced responsive documents,
whereas in others they stated that they would produce responsive documents. However, the
Court does not understand Plaintiff to complain that Defendants have not followed through in
producing promised documents. (See Pl.’s Mot. to Compel, ECF No. 102, at 33-34).


                                                41
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 42 of 45



       All but one 32 of the remaining RFPs at issue seek information about Defendants’ process

for making the Orphans’ Court ESI production. (Id. at RFP Nos. 75-79, 81-99). Some of these

RFPs would require Defendants to recreate substantial portions of its production process. (See

id. at RFPs Nos. 75 (requesting all documents referenced in the ESI invoice), 76 (requesting

“data reports” showing all search results), 77 (requesting all data results collected in the

eDiscovery software, “Early Data Analyzer,” which would include over one million “hits”), 79

(requesting all documents reflecting how Defendants further refined these million-plus results)).

The others are more limited in scope individually, although in the aggregate they would also

require Defendants to recreate substantial portions of their ESI production. (See id. at RFP Nos.

78, 81-99 (requesting all correspondence and other documents associated with individual time

entries related to the production process)).

       Plaintiff maintains that she needs the requested documents “to determine whether

Defendants’ OC Production sufficiently captured all of Plaintiff’s client material.” (Pl.’s Mot. to

Compel, ECF No. 102, at 34). She claims that without them she “is incapable of determining


       32
            RFP number 105 requests that Defendants “[p]roduce a copy of all time records for
Roberta A. Barsotti, Wilbur Kipnes, S. Yeung, D. Brandt, and any other person that billed time
for hard copy and ESI client file production not included on the invoices billed to the 2001
GRAT FBO Anna Nupson, including but not limited to invoices 2427923, 2413125, and
2403839.” (Defs.’ Resps. to Pl.’s Third Set of Interrogatories, Fourth Set of RFAs and Fifth Set
of RFPs, ECF No. 102-16, at RFP No. 105). Defendants object that the RFP is ambiguous,
confusing and unintelligible, and I agree. (Id.) As best as the Court can determine, Plaintiff
requests all time records for these and other individuals who billed time on the Orphans’ Court
production that was not billed to the Anna Nupson 2001 Trust. Defendants’ response, also
ambiguous but perhaps because Plaintiff’s request was so, appears to indicate that Schnader did
not bill file production to the trust. (See id. (“The billing number for the ESI production was
entirely distinct from the billing number for the 2001 Trust f/b/o Anna Nupson.”)) If so, then
“any other person” would include literally every individual who billed time on the production
because all time was billed separately. However, even if Plaintiff limited her request for “all
time records” to the named individuals only it would still prove overbroad and unduly
burdensome. This Court will not force Defendants to produce individuals’ entire timekeeping
records, unlimited in time and scope, simply because the individual billed time on the Orphans’
Court production.


                                                 42
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 43 of 45



whether Defendants have produced all responsive materials.” (Id.) But the only bases she offers

for believing that Defendants have improperly withheld documents are her assertion, already

addressed in section III.A.1 above, that Defendants have not categorized documents by request,

and her circular contention that she needs documents about the production because Defendants

refuse to “produce information regarding their communications, procedures and guidelines used

in preparing the OC Production . . . .” (Id.)

       I find the court’s treatment of a similar scenario in Ford Motor Co. v. Edgewood

Properties, Inc. instructive here:

               The Court finds that reinventing the wheel here would be unduly
               burdensome to Ford. See Fed R. Civ. P. 26(b)(2)(C)(i). The
               gravamen of Edgewood’s complaint is that it suspects it has not
               received all of the documents to which it is entitled. But such a
               conclusory allegation premised on nefarious speculation has not
               moved several courts, nor will it move this one, to grant
               burdensome discovery requests late in the game. See, e.g., Margel
               v. E.G.L. Gem Lab Ltd., No. 04–1514, 2008 WL 2224288, at *3
               (S.D.N.Y. May 29, 2008) (“[u]nder ordinary circumstances, a
               party’s good faith averment that the items sought simply do not
               exist, or are not in his possession, custody or control, should
               resolve the issue of failure of production ...”) (quoting Zervos v.
               S.S. Sam Houston, 79 F.R.D. 593, 595 (S.D.N.Y. 1978)); Golden
               Trade S.r.L. v. Lee Apparel Co., 143 F.R.D. 514, 525 n.7
               (S.D.N.Y. 1992) (“[i]n the face of a denial by a party that it has
               possession, custody or control of documents, the discovering party
               must make an adequate showing to overcome this assertion”); see
               also U.S. v. O’Keefe, 537 F.Supp.2d 14, 22 (D.D.C. 2008) (noting
               that in the face of a protest of “inexplicable deficiencies” in a
               party’s production, vague and speculative notions that there, in
               essence, should be more, are insufficient to compel judicial action).

               Here, Edgewood has not made a colorable showing that Ford is
               purposefully (or even negligently) withholding documents. The
               notion that a document production is insufficient based on a belief
               that documents must exist simply is not enough to grant a motion
               to compel that would require Ford to go back to square one and
               begin its document collection efforts anew. It would be
               improvident at this juncture to grant Edgewood the relief it seeks
               when it has not shown any indicia of bad faith on the part of Ford.
               To countenance such a holding would unreasonably put the shoe
               on the other foot and require a producing party to go to herculean

                                                43
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 44 of 45



               and costly lengths (especially in a document-heavy case such as
               this) in the face of mere accusation to rebut a claim of withholding.
               This scenario is not contemplated by the Federal Rules.

257 F.R.D. at 427-28 (emphasis in original).

       Like Edgewood, Plaintiff has had “other avenues of recourse if it truly believes that it is

not getting what it is entitled to.” Id. at 428. It had the opportunity to depose a custodian of

records or other individuals with knowledge of the document production process. See id. (“If

Edgewood wishes to press its argument that correspondence or other documentation in the

realms in which it is concerned about must exist, it can take that up in depositions with fact

witnesses who have knowledge in these areas.”). It received information about the process for

Defendants’ Orphans’ Court production in many of their other responses to Plaintiff’s discovery

requests. (See, e.g., Defs.’ Resps. to Pl.’s Third Set of Interrogatories, Fourth Set of RFAs and

Fifth Set of RFPs, ECF No. 102-16, at RFP No. 11 (outlining steps taken in ESI production)).

The Kipnes Declaration, in particular, details Defendants’ actions in carrying out both the

Orphans’ Court hard copy and ESI productions. (See generally Kipnes Decl., ECF No. 123-1).

Kipnes avers that perhaps the most fundamental component of the productions – the provision of

documents to the Schnader client believed to hold any privilege for the document – resulted from

an agreement among Schnader and the Orphans’ Court litigants, including Plaintiff. (Id. at ¶¶ 6-

9). He further avers that Plaintiff received but failed to object to Schnader’s proposed search

terms, even though she now effectively seeks to cause Defendants to rerun those searches. (Id. at

¶¶ 20-25; see also Pl.’s Mot. to Compel, ECF No. 102, at Ex. 16, RFP Nos. 76-77, 79).

       The discovery requests to which Defendants did not respond or produce documents are

unduly burdensome. I decline to order Defendants to provide further documents or information

in response to the requests at issue in Plaintiff’s motion.




                                                  44
       Case 2:18-cv-02505-NIQA Document 194 Filed 04/07/21 Page 45 of 45



IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s motion is granted in part and denied in part.

Defendants shall produce Anna Nupson 2001 Trust administration documents from 2017

onward, to the extent they have not already done so. Defendants shall revise their privilege log

(ECF No. 102-23) with an additional field describing each document in sufficient detail to

determine whether the claimed privileges, or an exception thereto, apply. Defendants shall also

revise their privilege log to withdraw all assertions of the work-product doctrine for documents

created prior to June 5, 2014. Defendants shall produce any documents created prior to that date

that it withheld solely on the basis of the work-product doctrine. Defendants shall take these

actions within 21 days of the date of this memorandum.

       In all other respects, the motion is denied.



                                                      BY THE COURT:


                                                      /s/ Lynne A. Sitarski
                                                      LYNNE A. SITARSKI
                                                      United States Magistrate Judge




                                                 45
